Citation Nr: 1757829	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-28 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) status post-hernia repair (claimed as chronic abdomen pain).

2.  Entitlement to a compensable rating for abdominal scar.

3.  Entitlement to a total disability rating due to individual unemployability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1978 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran submitted a notice of disagreement in August 2010.  A statement of the case was issued in September 2013.  A timely substantive appeal was received in October 2013.  

In August 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge during a Board hearing conducted via videoconference; a transcript of the proceeding is of record.

The Veteran was initially represented by an attorney in this appeal.  In September 2015, after the claim was certified to the Board in April 2014, the attorney notified VA that he wished to withdraw from the Veteran's case.  Given the circumstances described by the attorney, the Board finds that the representative has shown good cause for withdrawal.  Accordingly, the motion to withdraw is granted. 38 C.F.R. § 20.608 (b)(2) (2017).  The withdrawal letter was sent to the Veteran and notified him of the withdrawal and his opportunity to retain new representation.  See August 2015 letter.  VA has not received a new VA Form 21-22a, Appointment of Individual as Claimant's Representative and the Veteran appeared pro se (without representation) before the Board at the August 2016 hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims.  38 U.S.C. § 5103A (2012); 38 C.F.R. 
§ 3.159(c) (2017).  

Gastroesophageal reflux disease status post-hernia repair with scar

At the hearing before the Board in August 2016, the Veteran provided additional details related to his claims on appeal.  He reported undergoing surgery in October 2015 at a Well Star facility.  He also indicated that he received relevant treatment at the Atlanta Medical Clinic, St. Joseph Hospital, DeKalb Medical, and the Atlanta VA facilities since 2008.

A review of the claims file does not indicate that these records were previously disclosed or requested.  DeKalb Medical responded to a request for records, but indicated that they were unavailable as the treatment occurred 10 years prior to the request.  Private treatment records from Arbor Place Family Medicine for the period of 2009-2012 are associated with the claims file.  

In light of the evidence provided by the Veteran and his spouse at the hearing, the Board finds that a remand is necessary to obtain the indicated treatment records and afford the Veteran a contemporaneous examination to determine the current severity of his GERD and related scar.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Total disability rating due to individual unemployability

In light of the remand of the claims of entitlement for increased evaluations for GERD and the abdominal scar, the Board finds that the claim of entitlement to TDIU must also be remanded, as the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for GERD and an abdominal scar for the period of 2008 to the present.  

2.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.  Send the Veteran a letter requesting that he identify the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have evaluated or treated him for GERD, status post-hernia repair, and an abdominal scar.  This request should include Well Star, Atlanta Medical Clinic, St. Joseph Hospital, and the Atlanta VA facilities.  Specifically request that the Veteran furnish, or furnish the appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

3. If the Veteran responds, assist him in obtaining any additional evidence/records identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completion of the above, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected GERD, status post-hernia repair, with abdominal scar.  All indicated tests should be performed and all findings should be reported in detail.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  

The examiner should address the Veteran and his wife's lay statements regarding his symptoms and describe the nature and severity of all manifestations of the Veteran's GERD, status post-hernia repair, with abdominal scar.

The examiner is also asked to comment on the effect of the GERD and abdominal scar on the Veteran's ability to perform sedentary and manual types of work, and provide a full description of the effects of the service-connected disability upon the Veteran's ordinary activity.

The examiner is requested to provide a clear rationale and explain in detail the underlying reasoning for any opinions expressed.  

5.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




